No. 03-14-00354-CV



                 COURT OF APPEALS

              THIRD DISTRICT OF TEXAS



     FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                  A/K/A FANNIE MAE



                     Plaintiff-Appellee,
                          v.




           MEERA SINGH and SAM HOUSTON,


                    Defendant-Appellant.



ON APPEAL FROM COUNTY COURT 4 WILLIAMSON COUNTY
                      TEXAS

          TRIAL COURT CASE NO. 14-0635-CC4




HOMEOWNER APPELLANTS NOTICE OF THEIR PETITION FOR

          REVIEW TEXAS SUPREME COURT


                                             f/RECEIVED\
                                                   JAN 1 4 2015

                                             \       JSFFR5Y p.KY,
                                                                   iisj
                                                 THIROCGJRTOFA=?£ALS
                Notice is hereby given that Sam Houston, Appellant in the
          above captioned case, hereby Petitions to the Texas Supreme Court
          for a review of the entire matter and of the entered by the 3rd Texas
          Court of Appeals in this action on 12/23/14.



                By:             CV
                         DATED: January 10, 2015

                                Sam Houston
                                   ProSe
                               PO Box 19814
                          Austin, TX 78760-9814
                        Samhouston7@hotmaiI.com




CERTIFICATION OF ELECTRONIC SERVICE TO Mark D. Hopkins, Esq on the above
                                   date.

                                     sh     &^
                                           Court of Appeals
                                                Third District of Texas
                                                P.O. BOX 12547, AUSTIN. TEXAS 787! 1-2547
                                                       \v\vw.lxconils.gov/3rtIc()ii.aspx
                                                               (512) 463-1733



  J. WOODF1N JONES, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
 DAVID PURYEAR, JUSTICE
 BOB PEMBERTON, JUSTICE
 JEFF L. ROSE, JUSTICE
 MELISSA GOODWIN, JUSTICE
 SCOTT K. FIELD. JUSTICE
                                            December 10, 2014


 Ms. Meera Singh                                              Mr. Sam Houston
 PO Box 19814                                                 POBox 19814
 Austin, TX 78760-9814                                        Austin, TX 78760-9814
                                                              * DELIVERED VIA E-MAIL *


 RE:      Court ofAppeals Number:       03-14-00354-CV
          Trial Court Case Number:      14-0635-CC4

 Style:     Meera Singh and Sam Houston
            v. Federal National Mortgage Association a/k/a Fannie Mac


Dear Mr. Houston and Ms. Singh:

          Appellants are requested to forward the $15.00 filing fee for appellants' motion for rehearing
en banc on or before December 22.2014. See Tex. R. App. P. 5.


                                                        Very truly yours,

                                                        JEFFREY D. KYLE, CLERK



                                                        BY:    <S>. <^/ftfcterr
                                                               Liz Talerico, Deputy Clerk



cc:       Mr. Mark D. Hopkins
Third District of Texas
P.O. BOX 12547, AUSTIN, TEXAS 78711-2547